 Case 1:20-cv-01770-MAK Document 13 Filed 02/09/21 Page 1 of 1 PageID #: 561




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

PHILIP R. SHAWE, et al                   : CIVIL ACTION
                                         :
                  v.                     : NO. 20-1770
                                         :
ANDRE G. BOUCHARD                        :


                                      ORDER
      AND NOW, this 9th day of February 2021, upon considering Plaintiff’s Amended

Complaint (ECF Doc. No. 12), it is ORDERED Defendant’s Motion to dismiss (ECF Doc. No.

5) is DENIED as moot.


                                              _________________________
                                              KEARNEY, J.
